Citation Nr: 1339793	
Decision Date: 12/03/13    Archive Date: 12/18/13

DOCKET NO.  08-20 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for residuals of concussions, to include headaches.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for peripheral neuropathy of the lower extremities.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. J. In, Counsel


INTRODUCTION

The Veteran had active service from June 1960 to May 1964.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  The March 2008 rating decision determined that, in pertinent part, new and material evidence had not been submitted sufficient to reopen service connection claims for headaches and concussions and for peripheral neuropathy.

In March 2009, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the claims file.

The Board, as part of a March 2010 decision, found that new and material evidence had not been received to reopen service connection claims for headaches and residuals of concussions and for peripheral neuropathy of the lower extremities.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).

In a September 2011 Memorandum Decision, the Court vacated the Board's March 2010 decision, and remanded the matters to the Board for further proceedings consistent with the decision.  The Board remanded the case to the RO in August 2012 and instructed the RO to take action in compliance with the mandates of the Court's September 2011 Memorandum Decision.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, another remand is necessary in this case.  As previously noted in the Board's August 2012 remand, in the September 2011 Memorandum Decision, the Court observed that the Veteran argued that VA failed to provide adequate notice of the new and material evidence necessary to reopen the Veteran's previously denied claims, as required under the Veterans Claims Assistance Act of 2000 (VCAA).

In this regard, the Court concluded that an August 2007 VCAA notice letter [that followed the Veteran's June 2007 claims to reopen the issues that were previously denied in a May 2007 Board decision] was misleading and that remand was required to clarify how the Veteran can establish service connection.

Specifically, the Court noted that the first statement in the August 2007 VCAA notice letter stated that: "We need evidence showing that the following conditions existed from military service to the present time."  The Court found that this statement was misleading because this "statement implies that the only way to establish service connection is through continuity of symptomatology and ignores the fact that the appellant could also establish by a nexus opinion even if there was a gap between service and the development of the disability.  See Hensley v. Brown, 5 Vet. App. 155, 160 (1993)."

The Court explained that "[a]lthough the notice letter later mentions that the appellant should submit evidence that establishes that his current conditions [headaches and residuals of concussions and peripheral neuropathy of the lower extremities] are related to service, ... the notice letter is nonetheless misleading and implies that the appellant must submit evidence that his condition existed from military service to the present time," and ordered that "[r]emand is appropriate so that the Board can clarify that the appellant may establish service connection with either evidence of a nexus between his current disability and service or evidence establishing that his current disability has existed since service."

Accordingly, in its August 2012 remand, the Board remanded the case and instructed the RO/AMC to take action in compliance with the Court's September 2011 Memorandum Decision.  Specifically, the Board ordered that the new notice letter "should seek to clarify, and inform the Veteran, that he may establish service connection with either evidence of a nexus between his current disability and service OR evidence establishing that his current disability has existed since service."  However, this has not been done.

On remand, the RO/AMC provided the Veteran two VCAA notice letters in September 2012 and February 2013.  However, both the September 2012 and February 2013 VCAA notice letters contain the exact same language that the Court found problematic: "We need evidence showing that the following condition(s) existed from military service to the present time: headaches and residuals of concussions, peripheral neuropathy of the lower extremities."  Although the Board recognizes that these letters later provided generic notice regarding the information and evidence necessary to substantiate the claims of service connection, the Court made a point in its September 2011 Memorandum Decision that that was not sufficient.

The Board is bound by the findings contained in the Memorandum Decision.  See Chisem v. Gober, 10 Vet. App. 526, 527-28 (1997) (under the "law of the case" doctrine, appellate courts generally will not review or reconsider issues that have already been decided in a previous appeal of the same case, and, therefore, the Board is not free to do anything contrary to the Court's prior action with respect to the same claim).  Furthermore, RO compliance with remand directives is not optional or discretionary and the Board errs as a matter of law when it fails to ensure remand compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (holding that where the remand orders of the Board are not substantially complied with, the Board errs as a matter of law when it fails to ensure compliance).


Accordingly, the case is REMANDED for the following action:

1.   The RO/AMC must ensure that all notification and development action required by 38 U.S.C.A. §§ 5102, 5103 and 5103A (West 2002) are fully complied with and satisfied with respect to the issues of whether new and material evidence has been received sufficient to reopen the Veteran's previously denied claims for residuals of concussions, to include headaches, and for service connection for peripheral neuropathy of the lower extremities.  The notice should provide the reason(s) for the prior final denial as to each claim, and address what evidence would be necessary to substantiate that element or elements required to establish service connection for the disabilities at issue that were found insufficient in the previous last final May 2007 Board decision, as outlined by the Court in Kent v. Nicholson, 20 Vet. App. 1 (2006).

2.  The letter should also provide VCAA content-compliant notice regarding the Veteran's claims for service connection, i.e., identifying the information and evidence necessary to substantiate the particular claims being asserted by the Veteran.  The letter should seek to clarify, and inform the Veteran, that he "may establish service connection with EITHER evidence of a nexus between his current disability and service OR evidence establishing that his current disability has existed since service."

In doing so, it is emphasized that the Court's September 2011 Memorandum Decision found that this specific language, "We need evidence showing that the following condition(s) existed from military service to the present time," which was used in previous VCAA notice letters was misleading because "this statement implies that the only way to establish service connection is through continuity of symptomatology and ignores the fact that the appellant could also establish by a nexus opinion even if there was a gap between service and the development of the disability.  See Hensley v. Brown, 5 Vet. App. 155, 160 (1993)."

3.  After the development requested above has been completed, the RO/AMC should again review the record.  If any benefit sought on appeal remains denied in any respect, the Veteran and his representative should be furnished a Supplemental Statement of the Case and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

